61


        OFFICE OF iHE ATTORNEY GENERAL ik -
                              AUSTIN




Boaenble George W. Co%
stat. Boalth 0iilo.r
Teum State  Board or Baalth
Aurtin, Tour
DOI? 81r:




therela mntion
                                       ited Str terlruotod
                                       n Uroh 16, 194) aa
                                       horpitil mat.?&
                                       8 Md iafaatr of oa-
                                         la mi11tary 8OrT10,.
                                       h lo E. P. 29)s 78tb
                                       -9ederal SeourlJ 4-
                                 Undrr Title 1 the i.o
                                                     Ilow-

                 I)to State8 ror luorgonoy matomit7
     and infaat oare (national drfr.~eIl ?or (rmtr

     dltlcm to rimilar
     mdloal    llU81ll4
     rant oar*   for WiV.8 aad
     in the armed Soroer of the United "tatoe, under
     allotment8   by the Sroretary of Labor mlplan8
     derolopodand ldaLiBi8tOrOdby State Health Agw-
     0108 and approved by thr Chief of the Childron*
     Bureau,   #4,400,000.~
Honorable   George   ‘J. Cox, page 2


             vThe legislation   rhloh made prorloion for the
      Emergenoy Maternity and Infant Care Program rwulrer
    .partioipatlng      Stat68 to present plans for operating
      the rbrriobr    to the bite3 Stat68 Chlldrbn*s Burtaa,
      the a&ency which dls?enses       the fund8   and supervises
      the opbratlon     of the senlce8    tkiroughout  the rarlour
      Stat68 l




            bB6rorb Texas inaugurated a program tar emergbnoy
     maternity and intent 06~8 it requested an oplnlon
     of the .rttorney General Of Tbxa8 upon the Iegalltp
     of almlnleterlng   federal funIs under the rultr and
     regulation8   promulgated by the :Snlted States Chlldren’e
     5ur6aU. The Attorney General, in thl8 opinion,         hsI
     this t3 ray wit& r6fcrence    to the federal  legirlation
     gortrmlng this sbervlce:
           “‘The foregoing   act bxprc;ssly proVide8 for 8UOh
     funds to be bdvlnlsterb3    by State health agenoler.       ‘-IO
     oonstrub that portion of the 31rbotor*6       letter   863
     out above, toaethbr wlth thb ruleb prozU.lgeted by the
     SureaJ to maan that the Texas State libalth 3bpertment
     must only assume rbspon8lbllIty      ior the pollolea    and
     espbats of a%r.Inlsterlng   the rUId8.     That la, to oee
     that the f*unda are pald t:, the proper person entitled
     thereto for serrlces    perPormcJ aocordlne     to the
     adopt 6 i rUk8, and that the Federal Lgenclee do not
     require the Texas C,t&te Zealth 36partmant tr, obll-
     gate the State of Texas to asaumb re8ponsIblllty         for
     the payment ror the berrloes     rendered.

           “The State Health Ofriobr   of Taxer pr68ented a
     plan for inaugurating   the Xmergenoy paternity   and In-
     fant Care Program to the ‘Jnltbd State8 Department ot
     Labor, after sbourlng 3plnlon Xo. O-5583 IrOm the
     Attorney General of Texas.     On Deoember 13, 1943, the
     State Health Oiflcbr   reooived a letter   from the X-
     rector of the Xvlslon    oi Health Sbl'ViO68, 'Jnlted
     State8 Children’s   Bureau, Zashlngton,   D. C., stating:
      ‘This Is to lnfora you that your Emergency i’btbrnity
     and Infant Cbre Plan has been approved.’
          *The State Depertnbnt of iiealth lmmedlately put
     the plan into operation  in aooordbnce with the Attorney

                                          .
                                                                          6’


aonorable    George w. Cox, page 3


     Cbnbral’8          oplnlon and the information     8upplled    by
      thb   Ptdtral       Bureau.
           *The ZSnIttd States Childrta~s   aurrall lnforned
     the Tbrtt  State Health Grfloer,    through ::CIi Circular,
     No. 14, i88Ut?;i :.%y 6, 1943, that fund8 for admlnls-
     terlng this program should be requested       aa follow6:

            “‘2.        iieqUe8tS   for   Fund E

                   A.     Iii0 conditional apportionment8  or
                          Fund F; are being made to the States
                          ror ths fi??CGi year 1944 slnot the
                          amount of monthly allotments    will
                          be based on the number of 08808 tu-
                          thorlzed and the oo8t of oar6 ptr
                          oa8e in each State.

                   B.     Enter on 6 ssparote   budget series
                          form !.!CH-3a an item number--dlffer-
                          tnt from any number included ln the
                          maternal end child health budgot-
                          for an iten dbbigII6tbd ~8 mIC5bretnoy
                          Xedioal and Hospital   Care ior Yothbrs
                          and Inrantv    and triterin colt      10
                          the amount of Fund t, 6stisUted    to be
                          needed for the fitoal    year 1944. Th6
                          htadlng of oolumn 10 should be ohangbd
                          to rtad *Fund E.?    Thls form KCII-?a
                          should br rubmitted along wlth the
                          regular LGH badgtt for 1946.

                   c.     ‘iYhen a State maternal and child health
                          plan 18 approved for th6 fiscal   year
                          1944, approval will not be given In any
                          8p6oiflbd    amount of Fund E.

                   D.     L!CH-8, m.2uarterly :. stbGt6s     of Fxpend-
                          lture,"   atrouli sot be subnlt    ted for
                          rmd :‘.    Insteal,    telrgrans   should be
                          rubnitted    to ths Children’8     ijureeu on
                          the rlrst    Jay of baoh month     lnclullng
                          the r0ii0wlng     laformatlon:
Honorebla   George Vi. Cox, page 4


                     *Number of oeeee luthorlzed                 during
                       ( prerloue month).
                   “The estimated total amount of obll-
            tetlone   Inourred ror luoh oeaea.
                 ‘VThe eatlrurted number of lpplIoetlona
            that will be authorized  during
            (Month In which telegram la rant).
                  *On the baala or the Information   In
            theae telegrama,   allotment8 will be me3e
            and payment8 or Fund E will be oertlfled
            to the Stetre.’
           *Upon e baele of lnatruotlona  aa oontalned In
     XCH Information Circular,   No. 14, the Texas state
     Health Offloor haa aubmltted to the Children’8    Bureau
     on tha iirat   day oi eeoh month the Inform&Ion   requested
     In this olroular.
            *The United States Children’s     Buraeu hea not al-
     located to the Texea Stete Department of Health in eo-
     oordenoe with !AXi Intormetlon     Ciroular,    No. 14, ha quoted
     herein. It ha8 allooated     fund8 upon      e baa18 of unex-
     pended belenoea,   ea oompered with the eatlmated needa ror
     funde during the ooming month. This la lvldenoad by
     the following   oommunloetlon from the Dlreotor or the Dl-
     vlaion of Health Sanloea,      gnlted States Children’s
     Bureeu, April 30, 1944:

            “U.S.  Department or Labor            Copy ror Ceo.W.Cox,
                 CHILDRSN’SB-JiE4U                         X.D.
                                    E!!IC PiWGRAM

                 NOTXCE OF H.LOTE3?T OF F’iD                  E FDH TE? XOXTH
                                EXDINOAPRIL 30, 1944

            State     or Texaa                    Prepared      by Stats   Aullta ‘Jnlt
                                                                         April 8.1944
                                                                 Maternity       Infant
                                                                  Caaea           Cases
            1.      Ceaee lncomnlete         88    0r



                   Yeroh 31, 1344                        1/        5g473          1/   304
            2.     Eatlmeted new care8             for
                   April                                           1,963               244
            3.      Avsrage    ooat    per   oaae oom-
                    plated    during    March                             59.91          6.33
yonoreble   George W. Cox,      page 5



            4.   ~atlmatad Fun1 Z needed
                 ror i.prIl:
   .             (e) I;;:    ; multlplltd by
                                                      $327.887.43        3,924.x
                 (b) :“,z;   ; multiplied   by
                                                       117.603.33          1.544.52
                 (0)    T&;)lIttW+(e)       plus
                                                       445.490.76          3,468.64

            5. catlnstsd  Fund E needed for
               incomplete  end new maternity
               end Infant caeee (awn of
               eaiounte In Item 4(o)  )                                 448,959.60

            6. Total previous       allotment    ot
               Fiil Ii                                 646,000.00

            7. Total expenditurea ror oases
               w$letad   through 'March 31,
                                                        ‘15 (894.71
            8. Adjustment:  hnount 0r pre-
               vious ellotmant  avelleblr  ror
               oeats reported in item8 1 and
               2 (Item 6 tinus Item 7)                                  630.105.29

            9. Allotm6nt      Of Frtlli B needed
               $r April       (itea 5 mlnua Item
                                                                      $ 2J---




                  Vurther!nore,     the Znlttd        States Chll~ren’e
            Bureau, tkrodgh     P:IIC Circular,        No. e, April 3, 1944,
            haa lnl’ormed the State I!eaith           Cfficer aa ioiitwa:
                                                                          ‘70

Honoreble   Oeorga W. Cox,    pegs   6


            **To obtain   neoeaaery lnforaatlon      for determln-
            fng the monthly lllotment or Fund ii to thr Stetfa
            and to provide en eooountlng       05 oeaea for whloh
            lenloee   here been euthorlted      by the States,      end
            of expenditure8    made under luoh euthorltetlona,
            eeoh State pertlolpetlng      In the EXC program la
            required  lfter approval     of their enoumbrenoe oon-
            trol to submit every month on Form EL!10 - 8 a re-
            port 0r oaaea, allotmente,      end l xpendlturee     of
            Fund E ior the month and an eatlmate of Fund E
            needed ior the follorlng      month, ee provided      for
            In the regulationa     of the Seoratary     of Labor.
            **Form EXtC-8 ahould be submitted    dlreotly  to the
            Childrento  Bureau in Weahlngton on or before    the
            5th dey of eeoh month.     The rlrat report on Form
            EMIC-8 Is due on or before the, 5th day of the
            month following   the rlrat month in whloh the ep-
            proved enoumbrenoe oontrol    ia In operetlon.
            at;:onthly  reporta   on Form E?UC-6 will   repleoe  the
            telagrephlo    reports aubmltted   in prevloua montha,
            Special Report No. 1, end Speoip.1 Rsport No. 2,
            Report8 on Form EUJC-8 will      be used In ?hr. future
            ea a beala ror computing the monthly allotments
            oi Fund F to States     on aDproved enoumbrenoe oon-
            A.      *

            *Aooordlng to atetamenta ot the Xreotor        or Health
     Serrioea   of the kited     State8 Children*8 Bureau ea quoted
     herein the monthly allotment8      to Texaa will be baaed upon
     the coat of oompleted oaeea.       Thla will not, in the opln-
     ion of the State Xaalth Offloar,       be a aetlafaotory     beala
     ot allooatlon,    tar tha unexpended balenae does not In re-
     allty repreaent the emcunt of runda ereIlebla,          llnce en-
     oumbrenoea have bern mede against the unexpended balanoe.
     Thla prooedure,    if followed,   will result In the Texas State
     Department of Fiealth enoumbarlng fund8 In exoe8a of the
     emount eotuelly    reoelred   by tha Texea Stete Department or
     Health.
            Wonalderlng    the above lnrormatlon  I ahall appreciate
      en opinion upon the legality    or the Texea State Department
      of Health Inourrlng Indebtedneaa     In en amount exceeding
      rundo eotuelly   received  by the Texea State Department of
gonorable   Ceoca    w. COX, page 7


      t!selth, oven though the Texea State 3epartnant of
      Realth haa been assured  that rUndo will be allooated
      upon l bee18 or the ooat of oomplated oeaaa.a
            It la wall arttlad       that no one haa euthorlty       to meka e
oontreot   binding on the State, except where he la authorized                eo
to 30 by the Conatltution        or e pre-exiatlng    ltetuta.      (Fort
Korth Cavalry Club v. Sheppard, 83 S. W. (2d) 660; Nlohola v.
State, 32 S. W. 452; State v. Haldenen 163 S. W. 1020; State
v. Wllaon, 9 9. W. 155; Stnte v. PerleteIn,           79 S. W. (26) 143;
State v. Heglend Cllnlo-Hospital,          159 S. W. (2d) 105).       Arter
e oereful   aearoh of the statute8        end tarloua provlalona      dr the
State Conatltutlon,       we is11 to find any provlalon        authorizing
the Texas State l)apertnent or Eeelth to bind the State when ln-
ourrlng indebtedness       In emounta exceeding funds actually          re-
oelred from the rederal authorltIea          by the Texas State 3epart-
ment or Eealth even thou&a the Ttxea State 3epertmtnt of liealth
haa bean tsaured that funds will b e lllooated           upon a beala oi
thh coat of completed oasea aa mentioned ln the latter               quoted
above.    Therefore,     It la the opinion of thla department that
the State Department of health haa no legel authority              to bind
the State of Texas for any amount or auma of money under the
roregolng   faota.     Ii. R. 2935, 76th Congress,     known aa the Lebor-
Federal feourlty      Appropriation    Act 1944 expreaely       provides for
the funaa appropriated        to be admlnietered    by State health agen-
0108.    It la apparent rrom the feote ateted that federal              fund8
will be allocated      upon a basis of the ooet of oompleted oases
end that the rederel authorltlea,          in order to oerry out the
plane of the federal       agencies,   require the State Htalth Dcpart-
ment to Incur lndebtedneea in amount8 exoaedlng funds aotuelly
on hand; however,      the rederel agenolea aaaure the State Depart-
ment of IIealth that funda will be allooeted          to pay the Indebted-
neaa lnourrad under Ita rule8 end reguletlona.             Kn oan ret no
reason why the State iiealth qepertment admlnlaterlng             the above
mentioned runds would be prohibited          from lnourrlng     the lndebted-
nese heretofore      mentioned In oonformlty with the tedarel           rulte
and regulationa.       Although aa ebore ateted,      the State Depart-
ment of Health would have no legal euthorlty           to bind the State
01 Ttras in oa?rylng out the program of the rederel              agencies
under the rules end rrgulatlone          of ouch agenoiea.
                                               Yours very truly
                                               ATTORNEYGE-KTtALOF TXAS


                                                            Ardell     Williams
                                                                     ;isslat~
                                                                            i     OPlNlOh
                                                                                COMMIITI